       Case 1:17-cv-00712-CL    Document 140     Filed 09/01/21   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                             MEDFORD DIVISION




G. SMITH,

            Plaintiff,                                     No. 1:17-cv-00712-CL

      v.                                                   ORDER

JILL LIMERICK,

            Defendant.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Findings and Recommendation filed by

Magistrate Judge Mark Clarke on June 28, 2021. ECF No. 135. Judge Clarke

recommends that Plaintiff’s Motion for Relief from this Court’s prior order, ECF No.

127, be denied. Judge Clarke also recommends that Defendant’s Motion to Dismiss

and Motion to Strike, ECF No. 130, be granted in part and denied in part.

      Under the Federal Magistrates Act, the Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”




Page 1 – ORDER
        Case 1:17-cv-00712-CL     Document 140      Filed 09/01/21   Page 2 of 2




28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s findings and

recommendations, “the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Plaintiff has filed Objections, ECF No. 138.       The Court has

reviewed the record and the disputed portions of the F&R and finds no error. The

F&R, ECF No. 135, is ADOPTED. Plaintiff’s Motion for Relief, ECF No. 127, is

DENIED. Defendant’s Motion to Dismiss and to Strike, ECF No. 130, is GRANTED

in part and DENIED in part as set forth in the F&R.

                                        1st day of September 2021.
        It is so ORDERED and DATED this ___



                                          /s/Ann Aiken
                                         ANN AIKEN
                                         United States District Judge


Page 2 – ORDER
